Citation Nr: 0217174	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

[The issues of entitlement to service connection for an 
upper back disorder, a low back disorder, depression, and 
obesity, also on appeal, will be addressed in a separate and 
forthcoming decision.]


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The veteran and his parents


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon in April and July of 1998.  The Board 
remanded this case back to the RO for further development in 
May 2002, and the case has since been returned to the Board.

The veteran's appeal also includes the issues of entitlement 
to service connection for an upper back disorder, a low back 
disorder, depression, and obesity.  However, the Board has 
determined that additional development is necessary in 
regard to these issues, and this development will be 
accomplished by the Board in accordance with the newly 
enacted provisions of 38 C.F.R. § 19.9 (2002).  These issues 
will be addressed in a separate and forthcoming decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence supporting an 
etiological relationship between a current left hip disorder 
and service.

3.  There is no competent medical evidence supporting an 
etiological relationship between a current right hip 
disorder and service.

4.  There is no competent medical evidence supporting an 
etiological relationship between a current left knee 
disorder and service.

5.  There is no competent medical evidence supporting an 
etiological relationship between a current right knee 
disorder and service.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).

2.  A right hip disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).

3.  A left knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).

4.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, 
the RO has obtained records corresponding to medical 
treatment reported by the veteran, and there is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date.  While the RO has not 
afforded the veteran a VA examination addressing his claimed 
disabilities to date, the Board finds that, for reasons 
described in further detail below, such an examination is 
not "necessary" in view of the provisions of 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002).

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met, as 
the RO informed him of the need for such evidence in a 
February 2001 letter.   See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2002).  This letter, which includes a summary of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, 
also contains a specific explanation of the type of evidence 
necessary to substantiate the veteran's claims, as well as 
which portion of that evidence (if any) was to be provided 
by him and which portion the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

Initially, the Board notes that the veteran's service 
medical records are entirely negative for any complaints or 
treatment pertaining to either hip.  The first evidence of 
record of any hip disorders is a May 1998 private x-ray 
report, which indicates the presence of minimal degenerative 
changes of the hips, primarily on the right.  However, 
neither this report nor any of the other medical reports of 
record contains any sort of opinion relating such a 
disability back to service.

Similarly, the veteran's service medical records are 
entirely negative for any complaints or treatment pertaining 
to either knee.  The earliest evidence of record of any knee 
disorders is a private medical record from September 1996, 
which contains an assessment of an acute strain of the left 
knee.  A VA treatment record from November 1997 includes an 
assessment of a sprain of the right medial collateral 
ligament.  X-rays of the right knee from that same month 
revealed no abnormalities.  A private medical report from 
May 1998 contains a diagnosis of bilateral knee pain.  But 
see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without an 
underlying malady or condition noted, does not in and of 
itself constitute a disability for which service connection 
may be granted).  Neither this examiner nor any of the 
veteran's other treatment providers has related a current 
disability of the knees to service.

Overall, there is no competent medical evidence of an 
etiological relationship between any disabilities of the 
hips or knees and service.  As indicated above, the Board is 
aware that, to date, the veteran has not been afforded a VA 
examination for the express purpose of determining whether 
any etiological relationship exists between these 
disabilities and service.  However, given the current dearth 
of evidence of such a relationship, the Board finds that 
there exists no reasonable possibility that an examination 
would result in evidence supporting the veteran's 
contentions.  The Board is also aware that the veteran was 
not first treated for hip and knee symptomatology until more 
than ten years after his discharge from service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim).  Accordingly, an examination is 
not "necessary" under the provisions of 38 U.S.C.A. 
§ 5103A(d) (West 1991 & Supp. 2002).  

Indeed, the only evidence of record supporting these claims 
is lay evidence, including the testimony of the veteran and 
his parents from his VA hearings.  The Board is aware that 
the veteran and his parents have alleged that his 
disabilities are related to his being overweight in service.  
However, none of these individuals has been shown to possess 
the requisite medical training, credentials, or other 
expertise needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, this lay 
evidence does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT 
v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, as the preponderance of the evidence is against the 
veteran's claims for service connection for left hip, right 
hip, left knee, and right knee disorders, these claims must 
be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 



ORDER

The claim of entitlement to service connection for a left 
hip disorder is denied.

The claim of entitlement to service connection for a right 
hip disorder is denied.

The claim of entitlement to service connection for a left 
knee disorder is denied.

The claim of entitlement to service connection for a right 
knee disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

